      Case 2:18-cr-00422-SMB Document 537 Filed 04/22/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-00422-PHX-SMB
10                  Plaintiff,                       ORDER
11   v.
12   Michael Lacey - 001
     James Larkin - 002
13   Scott Spear - 003
     John Brunst - 004
14   Dan Hyer - 005
     Andrew Padilla - 006
15   Joye Vaught - 007,
16                  Defendants.
17
18
19          Pending before the Court is Defendants’ Joint Motion for Designation of 39
20   Documents Subject to This Court’s Destruction Order To Be Preserved As Part Of The In
21   Camera Record In This Prosecution (Doc. 453). The Court has also read the Government’s
22   Response which states it has no objection to the preservation of the documents as part of
23   the in camera record. Therefore,
24          IT IS ORDERED that the Government file the 39 documents subject to the
25   destruction order under seal to be preserved.
26          Dated this 22nd day of April, 2019.
27
28
